Citation Nr: 0023687	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
respiratory system, to include emphysema, secondary to 
claimed inservice asbestos exposure.

2.  Entitlement to service connection for a disorder of the 
digestive system, to include peptic ulcer disease, secondary 
to claimed inservice asbestos exposure.

3.  Entitlement to service connection for a dermatological 
disorder, to include a skin rash, secondary to claimed 
inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to July 
1946.  He also had a dishonorable period of service from 
August 1946 to August 1947.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  They were remanded by the Board in 
February 1997 and March 1999 for additional development, and 
the case is now back at the Board.

In June 2000, after the RO had informed the veteran that his 
case was being returned to the Board for appellate review, 
the Board received from the veteran photocopies of evidence 
reflecting private medical treatment between 1972 and 1991.  
The veteran did not waive his right to have this evidence 
initially reviewed at the RO level.  The need to remand this 
matter, however, has not arisen, as most of this evidence is 
either duplicative of records already of record, or simply 
not pertinent to the claims on appeal, and also because, as 
thoroughly explained in the body of the present decision, the 
veteran has submitted claims for service connection that are 
not well grounded, essentially on account of lack of evidence 
of inservice exposure to asbestos and a nexus between the 
present disabilities and service, and such deficiencies are 
not cured by the newly-submitted evidence.


FINDINGS OF FACT

1.  It is not shown that the veteran was exposed to asbestos 
during service.

2.  It is not shown that the veteran currently suffers from a 
disorder of the respiratory system that had its onset during, 
or is in any way causally related to, service.

3.  It is not shown that the veteran currently suffers from a 
disorder of the digestive system that had its onset during, 
or is causally related to, service.

4.  It is not shown that the veteran currently suffers from a 
dermatological disorder that had its onset during, or is 
causally related to, service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disorder of the respiratory system, to include emphysema, 
secondary to claimed inservice asbestos exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disorder of the digestive system, to include peptic ulcer 
disease, secondary to claimed inservice asbestos exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
dermatological disorder, to include a skin rash, secondary to 
claimed inservice asbestos exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection, and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  
Generally, competent medical evidence is required to meet 
each of the three elements.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, in order to establish a well 
grounded claim for service connection, a claimant has the 
burden to submit competent evidence to support each element 
of the claim, e.g., for direct service connection, the 
existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.

In the present case, the veteran contends that he has been 
diagnosed with emphysema, ulcers and skin rashes, which he 
believes are causally related to asbestos exposure during 
service.

A review of the record reveals no competent evidence of the 
manifestation of any respiratory, gastrointestinal, or 
dermatological disability, including the claimed emphysema, 
ulcers, and skin rashes, at any time during service, to 
include at the time of the veteran's last medical examination 
during his 1942-1946 period of honorable active service, in 
August 1946, the report of which reveals normal clinical 
evaluations of the veteran's respiratory system, abdomen, and 
skin.  (This examination was characterized as a reenlistment 
medical examination, because the veteran was actually in the 
process of re-enlisting for his 1946-1947 period of service.  
However, it will be considered, for purposes of this 
decision, as the veteran's separation examination, due to the 
above mentioned fact that the veteran's 1946-1947 period of 
service was dishonorable.)
 
Private and VA medical records dated between 1976 and 1995 
confirm the diagnoses of emphysema, chronic obstructive 
pulmonary disease (COPD), peptic ulcer disease (PUD), and 
dermatitis, and reveal that, prior to service, the veteran 
had had breathing problems, including asthma, for which he 
had received medical treatment.

VA medical examinations conducted in April 1997 confirmed the 
diagnoses of COPD, dermatitis of uncertain etiology, and PUD, 
and a VA medical examination conducted in March 2000 again 
confirmed the manifestation of a chronic obstructive airways 
disease, and clarified that the veteran's history included 
not only the claimed exposure to a "yellowish dust" during 
service, but subsequent exposure to dust and "other possible 
materials" after leaving active military service, with, 
however, no "specific [evidence of] exposure to asbestos."  
The examiner who subscribed the March 2000 report of medical 
examination thereafter clarified, in a May 2000 addendum, 
that the veteran's diagnoses were bronchial asthma and 
bronchitis due to cigarettes, leading to emphysema, and that 
the claimed "dust exposure [was] questionable."

There is no competent evidence in the file of a nexus, or 
causal relationship, between the current disabilities, all 
diagnosed many years after the veteran's 1946 discharge, and 
service.

With regard to the veteran's claim that the current 
disabilities are all due to inservice asbestos exposure, the 
Board notes that he contends that he was exposed to a 
yellowish substance that he thinks was asbestos while working 
at an ammunition depot in Vallejo, California, during active 
service.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor are there specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases, 
which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997).  VA must analyze every claim of 
entitlement to service connection for asbestos-related 
diseases under these guidelines.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  With these claims, VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 
7-IV-4.  VA Adjudication Procedure Manual, M21-1 further 
states, in relevant part, that "[h]igh exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers."

Regarding the veteran's contention that he believes that he 
was exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  McGinty, 4 Vet. App. at 
432.  However, in this case, although the veteran has 
introduced his belief as to asbestos exposure, he has 
presented no evidence, other than his statements to that 
effect, as to the specifics of such alleged exposure.  More 
importantly, his service medical records do not confirm, nor 
support in any way, his contention of asbestos exposure, nor 
do they show complaints of any symptoms that might be 
considered secondary or due to such exposure.  In response to 
an RO's request to provide information about his alleged 
asbestos exposure during active duty, the veteran has merely 
indicated that the ammunition depot at which he worked had no 
windows, nor ventilation, and that, while performing his job 
at that site, he came in contact with a yellowish substance, 
which he believes was asbestos.  Unfortunately, his statement 
of exposure due to his working in a non-ventilated 
ammunitions depot, standing alone, is not sufficient evidence 
of inservice exposure.  See Nolen v. West, 12 Vet. App. 347 
(1999).

Regarding any possible post-service exposure to asbestos, it 
was noted in the report of a November 1994 VA medical 
examination that the veteran said that he had worked in the 
construction and renovation of buildings, and that "he does 
not know whether he has been exposed to asbestoes [sic], but 
he reports that he has been coughing more and more, for the 
past 10 years."

As noted from the above discussion of the evidence in the 
file, there is no objective evidence of exposure to asbestos 
during service, nor is there any competent evidence in the 
file of a nexus, or causal relationship, between the current 
disabilities and service, or the claimed, but unconfirmed, 
inservice exposure to asbestos.  In Nolen, the appellant had 
a current diagnosis of asbestosis, and he claimed that the 
asbestosis was causally related to inservice asbestos 
exposure while working in Navy ships.  The Court noted, 
however, that he "still has not presented competent medical 
evidence of a nexus relating any current disability to his 
[claimed] service exposure.  ... Thus, [hi]s claim is not well 
grounded."  Nolen, at 351.  In the present case, the veteran 
has clearly failed, as the appellant did in Nolen, to submit 
competent medical evidence of a nexus between his current 
disabilities and the claimed, but unconfirmed, inservice 
exposure to asbestos.  At least the Caluza criterion of a 
nexus, or causal relationship, between a current disability 
and service, has not been met, which necessarily means that 
the claims are not well grounded.

Finally, the Board notes that there are no indications in the 
file suggesting that the appealed claims for service 
connection might be incomplete, so as to trigger VA's limited 
duty under 38 U.S.C.A. § 5103(a) to notify the veteran of any 
evidence necessary to complete his applications. 



CONTINUED ON THE NEXT PAGE

ORDER

1.  Service connection for a disorder of the respiratory 
system, to include emphysema, secondary to claimed inservice 
asbestos exposure, is denied.

2.  Service connection for a disorder of the digestive 
system, to include peptic ulcer disease, secondary to claimed 
inservice asbestos exposure, is denied.

3.  Service connection for a dermatological disorder, to 
include a skin rash, secondary to claimed inservice asbestos 
exposure, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

